DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 11/17/2021 is acknowledged and was confirmed in the interview conducted on 1/21/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Art Brion on 1/21/2022.
The application has been amended as follows: 
Claim 1, lines 9-11 is amended to read, “a round trip time of travel as said signal from said transceiver and is received back at said transceiver is dependent upon whether said vehicle is travelling in a straight line, is turning left, or is turning right;”
Claim 7 is amended to read, “The system according to claim 1, further comprising a processor for preprocessing 
Claim 8 is amended to read, “The system according to claim 1, further comprising a processor for determining a change of heading of said vehicle using data obtained using said system.”
Claim 9 is amended to read, “The system according to claim 8, wherein said processor uses a linear regression model 
Claim 10 is amended to read, “The system according to claim 8, wherein said processor provides said change of heading 
Claims 11-17 are canceled.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are considered allowable for the specific recitations of “a reflector …being mounted adjacent a wheel of said vehicle; an ultrasonic transceiver for producing said ultrasonic signal and for receiving a reflected version of said signal, said transceiver being mounted at a predetermined distance from said reflector” such that “a round trip time of travel as said signal is emitted from said transceiver and is received back at said transceiver is dependent upon whether said vehicle is travelling in a straight line, is turning left, or is turning right”, in combination with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6243657 B1, to Tuck et al., discloses using calipers to measure position of the wheels relative to the body of the vehicle (col. 2, lns. 15-17).
US 2021/0291903, to Ohmori, discloses a “tire angle sensor 71” which “detects a tire angle θ as a steering angle of the steered wheels 42, and outputs a signal related to the detected tire angle θ. When the tire angle θ is set to “0” when the vehicle travels straight. The tire angle is a positive value 
US 2004/0068353 A1, to Momiyama et al., discloses a tire angle sensor in an EPS (electric power steering) actuator ([0054]).
These references disclose various ways to obtain tire angle, but do not disclose the claimed structure of the instant case.
DE 102015106404 A1, to Haering et al., discloses an ultrasonic sensor (4) mounted near a wheel (Figs. 2-3) 
DE 102015106401 A1, to Barthel et al., discloses at least two ultrasonic sensors (4, 5, and 6) mounted near a wheel (Fig. 2) 
DE 102015106408 A1, to Hoffman et al., discloses an ultrasonic sensor (13) mounted near a wheel (Fig. 2).
US 2015/0032287 A1, to Duppong et al, discloses ultrasonic sensors (18, 20) mounted near the wheels.
These references disclose at least one ultrasonic sensor mounted near a wheel, but do not disclose the claimed reflector and are used to either detect the condition of the roadway or the distance from the vehicle chassis to the compressed soil track left by a wheel during travel, not the direction of travel of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662